

Exhibit 10.1


SEVERANCE AND RELEASE AGREEMENT


This Severance and Release Agreement (this “Agreement”) is made between
Gary Iles (“Employee”) and Glowpoint, Inc., a Delaware corporation (the
“Company”). Employee and the Company are referred to collectively as the
“Parties.”


RECITALS
WHEREAS, Employee’s employment with the Company ended effective June 10, 2016
(the “Separation Date”);


WHEREAS, the Parties acknowledge that, while employed for the Company, Employee
obtained knowledge of the Company’s proprietary information or trade secrets;
confidential business, financial, marketing/business development, customer, and
partner information; inventions, products, designs, methods, know-how,
techniques, systems, processes, software programs, works of authorship,
projects, maps, or plans; and other information relating to the Company’s
business of cloud-based video collaboration services, video network services,
video managed services, video conference suites or audio or video bridging
services, or business-class support services, including, without limitation,
GlowPoint Now, the Company’s videoconferencing network infrastructure and
services, and customer information broadcasted, streamed, or disseminated via
the Company’s videoconferencing networks and services; and other corporate or
business documents related to the Company (the “Confidential Information”);


WHEREAS, the Parties wish to resolve (i) fully and finally potential disputes
regarding Employee’s employment with the Company, and (ii) protect against the
disclosure of Confidential Information; and


WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:


TERMS


1.Separation and Effective Date. Employee’s last day of employment with the
Company is the Separation Date. This Agreement shall become effective on the
eighth day after Employee signs this Agreement (the “Effective Date”), so long
as Employee does not revoke this Agreement as provided below.


1.
    Consideration.





--------------------------------------------------------------------------------




a.
    After the Effective Date, the Company will pay Employee a severance in the
amount of Twenty Thousand One Hundred Ninety Two Dollars and Thirty One Cents
($20,192.31), less applicable deductions and withholdings, which is equivalent
to six weeks of Employee’s salary in effect as of the Separation Date. This
payment will be paid in one lump sum installment in accordance with Glowpoint’s
normal payroll schedule and direct deposited to the Employee’s bank account.
b.
    Reporting of and withholding on any payment under this Paragraph for tax
purposes shall be at the discretion of the Company in conformance with
applicable tax laws. If a claim is made against the Company for any additional
tax or withholding in connection with or arising out of any payment pursuant to
subparagraph (a) above, Employee shall pay any such claim within thirty (30)
days of being notified by the Company and agrees to indemnify the Company and
hold it harmless against such claims, including, but not limited to, any taxes,
attorneys’ fees, penalties, and/or interest, which are or become due from the
Company.
2.
    General Release.
a.    Employee, for Employee and for Employee’s affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, and intentionally
releases and discharges the Company and each of its predecessors, successors,
parents, subsidiaries, affiliates, and assigns and each of their respective
officers, directors, principals, shareholders, board members, committee members,
employees, agents, and attorneys from any and all claims, actions, liabilities,
demands, rights, damages, costs, expenses, and attorneys’ fees (including, but
not limited to, any claim of entitlement for attorneys’ fees under any contract,
statute, or rule of law allowing a prevailing party or plaintiff to recover
attorneys’ fees) of every kind and description from the beginning of time
through the Effective Date (the “Released Claims”).
b.    The Released Claims include, but are not limited to, those which arise out
of, relate to, or are based upon: (i) Employee’s employment with the Company or
the termination thereof; (ii) statements, acts, or omissions by the Parties
whether in their individual or representative capacities; (iii) express or
implied agreements between the Parties, (except as provided herein) and claims
under any severance plan; (iv) any stock or stock option grant, agreement, or
plan; (v) all federal, state, and municipal statutes, ordinances, and
regulations, including, but not limited to, claims of discrimination based on
race, color, national origin, sex, sexual orientation, religion, disability,
veteran status, whistleblower status, public policy, or any other characteristic
of Employee under the Age Discrimination in Employment Act, Americans with
Disabilities Act, the Equal Pay Act, Title VII of the Civil Rights Act of 1964
(as amended), the Employee Retirement Income Security Act of 1974, the
Rehabilitation Act of 1973, Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act or any other federal, state, or municipal law
prohibiting discrimination or termination for any reason; (vi) state and federal
common law; (vii) the failure of this Agreement, or of any other employment,
severance, profit sharing, bonus, equity incentive or other compensatory plan to


-2-



--------------------------------------------------------------------------------




which Employee and the Company are or were parties, to comply with, or to be
operated in compliance with, Internal Revenue Code Section 409A, or any similar
provision of state or local income tax law; and (viii) any claim which was or
could have been raised by Employee.
3.
    Unknown Facts. This Agreement includes claims of every nature and kind,
known or unknown, suspected or unsuspected. Employee hereby acknowledges that
Employee may hereafter discover facts different from, or in addition to, those
which Employee now knows or believes to be true with respect to this Agreement,
and Employee agrees that this Agreement and the releases contained herein shall
be and remain effective in all respects, notwithstanding such different or
additional facts or the discovery thereof.
4.
    Acknowledgement of Continuing Obligations. Employee acknowledges that
Employee is subject to ongoing obligations pursuant to a Non-Competition,
Non-Solicitation, Confidentiality, and Inventions Agreement for Managerial and
Executive Employees between Employee and the Company dated as of February 5,
2015 (the “Confidentiality Agreement”). Employee acknowledges that
notwithstanding the termination of Employee’s employment with the Company and
this Agreement, Employee’s obligations under the Confidentiality Agreement
survive and continue in force in accordance with their terms.
5.
    No Admission of Liability. The Parties agree that nothing contained herein,
and no action taken by any Party hereto with regard to this Agreement, shall be
construed as an admission by any Party of liability or of any fact that might
give rise to liability for any purpose whatsoever.
6.
    Warranties. Employee warrants and represents as follows:
a.Employee has read this Agreement, and Employee agrees to the conditions and
obligations set forth in it.
b.Employee acknowledges that the success of the Company’s business depends in
large part on the protection of the Company’s Confidential Information and that
in the course of Employee’s employment with the Company, Employee became
familiar with the Company’s Confidential Information. The Company’s Confidential
Information is a valuable, special, and unique asset of the Company’s business,
access to and knowledge of which are essential to the performance of Employee’s
duties hereunder. Employee acknowledges Employee’s access to the Company’s
Confidential Information, coupled with the personal relationships and goodwill
between the Company and its customers, will enable Employee to compete unfairly
against the Company and that use or disclosure of the Confidential Information
outside the performance of Employee’s job duties for the Company would cause
harm and/or damage to the Company. In other words, the restrictions contained in
the Confidentiality Agreement are necessary to protect the Company’s legitimate
business interests.


-3-



--------------------------------------------------------------------------------




c.Employee is among the Company’s executive personnel, management personnel, or
officers and employees who constitute professional staff to executive and
management personnel.
d.Given the nature of the business in which the Company is engaged, the
restrictions in the Confidentiality Agreement, including their geographic scope
and duration, are reasonable.
e.Employee voluntarily executes this Agreement (i) after having been advised to
consult with legal counsel, (ii) after having had opportunity to consult with
legal counsel, and (iii) without being pressured or influenced by any statement
or representation or omission of any person acting on behalf of the Company
including, without limitation, the officers, directors, board members, committee
members, employees, agents, and attorneys for the Company.
f.Employee has had at least twenty-one (21) days in which to consider the terms
of this Agreement. In the event that Employee executes this Agreement in less
time, it is with the full understanding that Employee had the full twenty-one
(21) days if Employee so desired and that Employee was not pressured by the
Company or any of its representatives or agents to take less time to consider
the Agreement. In such event, Employee expressly intends such execution to be a
waiver of any right Employee had to review the Agreement for a full twenty-one
(21) days.
g.Employee has been informed and understands that (i) to the extent that this
Agreement waives or releases any claims Employee might have under the Age
Discrimination in Employment Act, Employee may rescind Employee’s waiver and
release within seven (7) calendar days of Employee’s execution of this Agreement
and (ii) any such rescission must be in writing and e-mailed and hand delivered
to Peter J. Holst, Glowpoint, Inc., 1776 Lincoln Street, Suite 1300, Denver,
Colorado, 80203, email: pholst@glowpoint.com, within the seven-day period.
h.Employee has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, successors, affiliates, or agents arising out of
or otherwise connected with any of the matters herein released.  In the event
that any such lawsuit, charge, or proceeding has been filed, Employee
immediately will take all actions necessary to withdraw or terminate that
lawsuit, charge, or proceeding, unless the requirement for such withdrawal or
termination is prohibited by applicable law.
i.Employee acknowledges and understands that this Agreement does not prohibit or
prevent Employee from filing a charge with the Equal Employment Opportunity
Commission, or equivalent state agency, or from participating in a federal or
state agency investigation.  Notwithstanding the foregoing, Employee waives any
right to any monetary recovery or other relief should any party, including,
without limitation, any federal, state or local governmental entity or
administrative agency, pursue any claims on Employee’s behalf arising out of,
relating to, or in any way connected with the Released Claims.


-4-



--------------------------------------------------------------------------------




j.Employee has not previously disclosed any information which would be a
violation of the confidentiality provisions set forth below if such disclosure
were to be made after the execution of this Agreement.
k.Employee has full and complete legal capacity to enter into this Agreement.
l.Employee admits, acknowledges, and agrees that (i) Employee is not otherwise
entitled to the amount set forth in Paragraph 2 and (ii) that amount is good and
sufficient consideration for this Agreement.
m.Employee admits, acknowledges, and agrees that Employee has been fully and
finally paid or provided all wages, compensation, vacation, bonuses, stocks,
stock options, or other benefits from the Company which are or could be due to
Employee under the terms of Employee’s employment with the Company, or
otherwise.
7.
    Confidential Information. Employee shall not use, nor disclose to any third
party, any of the Company’s Confidential Information for any purpose whatsoever.
Employee hereby expressly acknowledges that any breach of this Paragraph or of
the Confidentiality Agreement shall result in a claim for injunctive relief
and/or damages against Employee by the Company, and possibly by others.
8.
    No Application. Employee agrees that Employee will not apply for any job or
position as an employee, consultant, independent contractor, or otherwise, with
the Company or its subsidiaries or affiliates. Employee warrants that no such
applications are pending at the time this Agreement is executed.
9.
    Section 409A. This Agreement is intended to comply with Section 409A of the
Code and Treasury Regulations promulgated thereunder (“Section 409A”) and shall
be construed accordingly. It is the intention of the Parties that payments or
benefits payable under this Agreement not be subject to the additional tax or
interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the Parties shall
cooperate to amend this Agreement with the goal of giving Employee the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed. Employee shall, at the request of the Company, take any
reasonable action (or refrain from taking any action), required to comply with
any correction procedure promulgated pursuant to Section 409A. Each payment to
be made under this Agreement shall be a separate payment, and a separately
identifiable and determinable payment, to the fullest extent permitted under
Section 409A.
10.
    Non-Disparagement. Employee agrees not to make to any person any statement
that disparages the Company or reflects negatively on the Company, including,
but not limited


-5-



--------------------------------------------------------------------------------




to, statements regarding the Company’s financial condition, employment
practices, or officers, directors, board members, committee members, employees,
successors, affiliates, or agents.
11.
    Cooperation. Employee agrees to cooperate with and assist the Company with
any investigation, lawsuit, arbitration, or other proceeding to which the
Company is subjected. Employee will make Employee available for preparation for,
and attendance of, hearings, proceedings or trial, including pretrial discovery
and trial preparation. Employee further agrees to perform all acts and execute
any documents that may be necessary to carry out the provisions of this
Paragraph.
12.
    Return of Property and Information. Employee represents and warrants that,
prior to Employee’s execution of this Agreement, Employee will return to the
Company any and all property, documents, and files, including any documents (in
any recorded media, such as papers, computer disks, copies, photographs, maps,
transparencies, and microfiche) that relate in any way to the Company or the
Company’s business. Employee agrees that, to the extent that Employee possesses
any files, data, or information relating in any way to the Company or the
Company’s business on any personal computer, Employee will delete those files,
data, or information (and will retain no copies in any form). Employee also will
return any tools, equipment, calling cards, credit cards, access cards or keys,
any keys to any filing cabinets, vehicles, vehicle keys, and all other property
in any form prior to the date Employee executes this Agreement.
13.
    Severability. If any provision of this Agreement is held illegal, invalid,
or unenforceable, such holding shall not affect any other provisions hereof. In
the event any provision is held illegal, invalid, or unenforceable, such
provision shall be limited so as to effect the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Employee against the
Company shall not constitute a defense to enforcement by the Company.
14.
    Assignments. The Company may assign its rights under this Agreement. No
other assignment is permitted except by written permission of the Parties.
15.
    Enforcement. The releases contained herein do not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.
16.
    Entire Agreement. This Agreement, the Confidentiality Agreement, and any
other noncompetition, confidentiality, or proprietary information agreement
between the Company and Employee, constitute the entire agreement between the
Parties. Except as provided herein, this Agreement supersedes any and all prior
oral or written promises or agreements between the Parties. Employee
acknowledges that Employee has not relied on any promise, representation,


-6-



--------------------------------------------------------------------------------




or statement other than those set forth in this Agreement. This Agreement cannot
be modified except in writing signed by all Parties.
17.
    Interpretation. The determination of the terms of, and the drafting of, this
Agreement has been by mutual agreement after negotiation, with consideration by
and participation of all Parties. Accordingly, the Parties agree that rules
relating to the interpretation of contracts against the drafter of any
particular clause shall not apply in the case of this Agreement. The term
“Paragraph” shall refer to the enumerated paragraphs of this Agreement. The
headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.
18.
    Choice of Law and Venue. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Colorado, without regard to its
conflict of laws rules. Venue shall be in the Colorado state or federal courts.
19.
    Waiver. The failure of any Party to insist upon strict performance of any of
the terms or conditions of this Agreement shall not constitute a waiver of any
of such Party’s rights hereunder.
20.
    Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
[Signature page follows.]


-7-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Severance and Release
Agreement on the dates written below.

EMPLOYEE:

/s/ Gary Iles     ___________________________
Gary Iles                    Date




GLOWPOINT, INC.


By: /s/ Peter Holst     ____________________________
    Peter Holst,                Date
President and CEO




-8-

